This case is appealed by transcript from the district court of Oklahoma county. This is an action to foreclose a chattel mortgage. There appears in the record the following recital copied from the clerk's minutes:
"At this time this case was called and jury all present and further hearing resumed; both sides rest and defendant demurs to entire evidence of plaintiff and moves the court to direct verdict for defendant; plaintiff moves to dismiss cause of action and amendment thereto without prejudice, to which the defendant objects and motion to dismiss sustained; exceptions allowed. Demurrer of defendant and motion for directed verdict overruled; defendant excepts; defendant moves to dismiss its cross-petition without prejudice; motion sustained; plaintiff moves for judgment on his amended petition for foreclosure of chattel mortgage to satisfy judgment in cause No. 43732; defendant objects; motion sustained and judgment rendered as per J.E. to which defendant excepts and gives notice of appeal and clerk is directed to enter same on trial docket."
This recital does not constitute a judgment, and there being no judgment of the trial court in the record, this court has no *Page 147 
jurisdiction to review the case on appeal. Schuck v. Moore,48 Okla. 533, 150 P. 461; Negin v. Picher Lumber Co.,77 Okla. 285, 186 P. 205; Lillard v. Meisberger, 113 Okla. 228,240 P. 1067.
The appeal is dismissed.